Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This official action is issued for latest claims filed on 8.02/2022 that has been entered and made of record. 
Response to Amendments
2. 	Claims 1, 16, 35 are currently amended. Claims 3,8,10-11 and 14-25 are cancelled. No new claims are added. New matter is being added.

Response to Arguments
2.1	Claims rejection under 35 U.S.C. 103:
	Summary of Arguments: 
Applicant argues that the claims require that, for each feature, a bidirectional link is included within the data entry, and the bidirectional link is to one of the identified data sets pertaining to the compliance obligations that is relevant to the parsed feature. Psota teaches a link between the NLP classified data 110. However, the NLP classified data 1101s not "within the data entry" as claimed.
Rather, the NLP classified data 110 is distinct from the data entry (i.e., the shipping data/customs records). Additionally, as claimed, the bidirectional link is between a feature (within the data entry) and one of the identified data sets. However, the Examiner's analysis refers to a link between the NLP classified data 110 and the customs records (1.e., the alleged data entry). The customs
records of Psota cannot properly correspond to both the claimed "data entry" and "one of the identified data sets. (Remark page 12 para03)
Examiner’s Response:
Applicant’s arguments are considered with respect to claim 1 but are not persuasive since current prior art on the record does teach the amended elements. Also, there seems to be a new matter introduced in the amendment and is addressed in the office action. The element bidirectional link seems to be a new term and is not defined in the specification. 
However, current prior art on the record Psota teaches  the prediction model is that facilitates HTS classification of shipment data based on NLP which is basically custom record or set of custom record which is a compliance data set. Para0094 teaches that validation engine 108 produces classified data set that includes corresponding custom records and HTS categories related to metadata of the system. So, Posta teaches the methods and systems described herein process very large quantities (e.g., millions or more) of customs transaction records with self-learning algorithms to establish prediction models that facilitate resolving HTS classification of international shipments based on natural language processing of at least the free text found in customs records for the shipments which is a compliance by definition from specification para 0030 and 0033. So, the meta data and the prediction model compliance data are connected to the parsed features of the data set entry. It seems that applicant is adding new elements to process the application without any merit. Examiner holds the rejection. Also, applicant alleges that model is only mention in para 0010 but it is not correct as prediction model is mention several places in Posta, for example para 0012, 0013, 0017 0018 and more.

Summary of Arguments: 
Applicant argues that the Regarding limitations similar to the amended limitations presented above, the Examiner asserted the following on page 6 of the Second Office Action: modifying the data entry to indicate the one of the identified data sets linked to the one of the parsed features has been changed (Posta para0127 When a record is assigned to category B in the future, the model-comparing category A and B will be used. If the model is confident that the record is actually a misclassified record of that truly should be category B, it will
change the classification to category B) , wherein the model rules are Here, the claims require the modification of the data entry. As noted above, the Board has
indicated that the model rules for compliance is disclosed by the shipping data/customs records of Psota. Since the model rules for compliance are within the data entry, then the claims require that the Examiner's alleged data entry (i.e., shipping data/customs records) be modified. However, the Examiner's cited paragraph [0127] does not teach modifying the shipping data/customs records.
Rather, paragraph [0127] describes modifying the classification of a record. Modifying the classification of a record does not modify the record itself. Consequently, Psota further fails to teach the limitations at issue. )Remark page 14 para02)

Examiner’s Response:
Applicant’s arguments are considered with respect to claim 1 but are not persuasive since the claim language is very broad and taking the broadest possible approach the current prior art does teach the rejected elements. The claim is amended but it does not change the scope or modify the claim. It is written in a different format. Para 0127 does teach modifying the identified data based on the categories of A and B which is really the feature of the data classification in various categories or types and the process 140 in the fig 2 teaches the correcting or modifying the data set. So, it is unclear what is not being taught. Changing the word here and there does not make claims allowable based on the current prior arts on the record.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 16 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The element bidirectional link is not clearly defined in the specification. The word bidirectional is used only once in para0029 that defines a bidirectional association between data and one or more data sets corpus data server 204 using a linker 216. It is not clear what bidirectional link means  from parsed feature to one of the identified data sets as claimed in independent claims. Examiner has rejected using the amended element as the compliance obligation is related to parsed feature which is part of the training set in the model of compliance for assigned categories per para 0111 which is linked to parse data and the training data.

3.1	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 26 and 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim Rejections - 35 USC § 103 
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
5. 	Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Paul Bastide et al (US 2017/0004204) in view of Ko et al (US 2017/0068720) and in further view of James Ryan Psota et al (US2017/0091320). 
6.	Regarding independent claim 1, Paul Bastide et al, herein after Bastide, teaches a method, in a data processing system comprising a processor and a memory (Bastide para0004 where the method is for data processing using processor and memory), for processing data entries (Bastide para0004 receives the query as a data entry fig5 para0127 step 510), comprising:
receiving, by the data processing system, a data entry (Bastide receiving data entry at step 510 fig 5 para0127);
parsing, by the data processing system, the data entry for features by using natural language processing (NLP) (Bastide para 0050 where the input question as a data entry is being parse to extract major features and uses NLP per para0089);
linking, by the data processing system, the identified data sets to the data entry (Bastide para00053 where the data query or data entry links with generating answer of the query and links in response to query).
But Bastide et al does not clearly teach, data sets from a corpus of information that are relevant to the data entry, even though it teaches a pair of data entry from a corpus of information and link to pair of data entry.
However, Jeongwoo Ko et al teaches data sets from a corpus of information that are relevant to the data entry (Ko para 0006 where the data sets are provided based on the data entry as a query from the stored information as corpus of information). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify method and system of Bastide et al with concept of using system and method for classifying data query based on response data sets of Ko et al. The motivation for doing so would be to have predictably and advantageously provided data sets from the data information corpus as a response to query. (Ko para 0006).
But Bastide modified by Ko further fails to teach amended part of the claim a data entry containing model rules for compliance: 
parsing, by the data processing system and using natural language process (NLP), identifying, by the data processing system and from compliance obligations, data sets that are relevant to one of the parsed features from the data entry; 
generating, within the data entry and for each of the parsed features, a link from the parsed feature to one of the identified data sets that are relevant to the parsed feature; 
detecting a change to one of the identified data sets linked to the one of the parsed features: and
modifying the data entry to indicate the one of the identified data sets linked to the one of the parsed features has been changed,  
However, James Ryan Psota et al, herein after Posta, teach amended part of the claim a data entry containing model rules for compliance (Psota para0010 where the shipping data is being processed using a prediction model which is a compliance or a rule of the model): parsing, by the data processing system and using natural language process (NLP) (Psota para000 where the data is being processed using natural language processing using a parsing circuit per abstract), the data entry for identifying, by the data processing system, data sets pertaining to compliance obligation that are relevant to one of the parsed features from the data entry (Psota abstract para0007 where the NLP is learning environment to facilitate analysis from the customer data entry for similarity of the data) ; 
generating, within the data entry and for each of the parsed features, a bidirectional link from the parsed feature to one of the identified data sets pertaining to the compliance obligations that is relevant to the parsed feature (Psota para0094 where A group/class validation engine 108 may produce NLP classified data 110 that may include, or be logically and/or physically linked, to corresponding source customs records. Such NLP classified data 110 may include record-by-record metadata, HTS category related metadata, entity-related metadata. Also, the compliance obligation is related to parsed feature which is part of the training set in the model of compliance for assigned categories per para 0111 which is linked to parse data and the training data); 
detecting a change to the one of the identified data sets (Psota para0127 where If the model is confident that the record is actually a misclassified record of that truly should be category B, it will change the classification to category B): and
modifying, based upon the detecting the change the data entry to indicate the one of the identified data set  has been changed (Posta para0127 When a record is assigned to category B in the future, the model-comparing category A and B will be used. If the model is confident that the record is actually a misclassified record of that truly should be category B, it will change the classification to category B which is based on the threshold comparison).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify method and system of Bastide et al with concept of using system and method for classifying data query based on response data sets of Ko et al and further combined with NLP for entity resolution of Posta et al. The motivation for doing so would be to have predictably and advantageously provided data sets for clustering and generating the model rule and data compliance.
7.    	Regarding claim 2, Bastide et al modified by Ko et al modified by Psota teaches the method of claim 1 wherein the model rules are a data structure that includes text, characters, and numbers (Ko para0028 where the data queries or data entry represented by strings of alpha-numeric text, terms or words) that are arranged in expressions selected from the group consisting of: terms, acronyms, numbers, codes, phrase(Ko para0028 and 0075 where the database and data entry are consist of terms, codes and number along with text of data structure and per para0097 keywords are which is a phrase and acronyms are part of the data structure) 
8.	Regarding claim 4, Bastide et al modified by Ko et al and further modified by Psota teaches the method of claim 1 wherein  the data entry is received by a local or remote database (Bastide para0056 where the user system 110-112 inputs the data from the client device or computer).
9.    	Regarding claim 5, Bastide et al modified by Ko et al and further modified by Psota teaches the method of claim 1 wherein the data entry is received a manual data entry from a client device (Bastide para0014 where the user request is a query to data processing system QA 108 by user device manually i.e.: keyboard per para0131).
10.    	Regarding claim 6, Bastide et al modified by Ko et al and further modified by Psota teaches the method of claim 1 wherein parsing the data entry: decomposing, by the data processing system, the data entry into text fragments (Bastide para0091 where the data processing system decomposes the data entry question in to one or more queries which is a text fragments); comparing, by the data processing system, the text fragments to the corpus of information (Bastide fig3 the query segments are being paired/compare with corpus infromation390 in para0100);
identifying, by the data processing system, the features based on the comparison (Bastide para0050 and 0063 where the QA pair mapping data structures using corpus information); and 
assigning, by the data processing system, scores to the text fragments and the scores are indicative of a degree to which the identified features of the text fragments match one or more data sets from the corpus of information (Bastide para0051 where the Q/A pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted features to formulate queries, and then applies those queries to the corpus of data).
11.    	Regarding claim 7, Bastide et al modified by Ko et al and further modified by Psota teaches the method of claim 6 wherein the identifying the data sets includes identifying the data sets based on the scores of the text fragments (Bastide para0052 where the resulting score is used identifying the final answer or data set from the corpus information which is significantly stronger based on the score). 
12.    	Regarding claim 9, Bastide et al modified by Ko et al teaches the method of claim 1, wherein the parsing the data entry includes (Bastide para 0050 where the input question as a data entry is being parse to extract major features and uses NLP per para0089) identifying elements in the data entry that are semantically or logically related to the data sets (Bastide para0050 where the input question or data entry using content in corpus of data using documents of semantic data). 
13.    	Regarding claim 12, Bastide et al modified by Ko et al teaches the method of claim 1 wherein the identified features are identified by identifying given terms or phrases from structured and unstructured data (Ko para0028 and 0075 where the database and data entry are consisting of terms, codes and number along with text of data structure and per para0097 keywords are which is a phrase and acronyms are part of the data structure). 
14.    	Regarding claim 13, Bastide et al modified by Ko et al teaches the method of claim 1 wherein the identified features are identified by (Bastide para002 were the features are identified of the data entry) analyzing metadata and tags associated with the data sets, the metadata and tags including representations of the features of the data sets (Bastide para0014 where the corpus of information which is a meta data being analyzed as the data entry which is a text data).
15.	Regarding claim 26 and 35, the arguments are analogues to claim1, are applicable.
16.	Regarding claim 27 and 36, the arguments are analogues to claim2, are applicable.
17.	Regarding claim 28 and 37, the arguments are analogues to claim4, are applicable.
18.	Regarding claim 29 and 38, the arguments are analogues to claim5, are applicable.
19.	Regarding claim 30 and 39, the arguments are analogues to claim6, are applicable.
20	Regarding claim 31, the arguments are analogues to claim7, are applicable.
21.	Regarding claim 32 and 40, the arguments are analogues to claim9, are applicable.
22.	Regarding claim 33 and 41, the arguments are analogues to claim12, are applicable.
Conclusion

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677